DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number in the pre-grant publication corresponding to this application, 2019/0083966. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application; Restriction
Applicant’s election without traverse of Group I (Claims 1-9) in the reply filed on 11/24/2020 is acknowledged.
Claim(s) 1-20 is/are pending.
Claim(s) 10-20 is/are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

It is noted that a reference of a co-applicant is applied below. The Examiner considers the reference relevant, given the teaching of the formula in Claim 1. This reference was not submitted on the IDS. The Examiner requests any similar “pincer ligand” references applicants are aware of be submitted. 

Specification
The disclosure is objected to because of the following informalities: 
The Specification states:
[0066] Separately, NHC rings and pyridinol derived rings (e.g. 4,4'- and 6,6'-dihydroxybipyridine) (D. L. Gerlach, et al., Inorg. Chem., 2014, 53, 12689-12698; J. DePasquale, et al., Inorg. Chem., 2013, 52, 9175-9183; E. T. Papish and I. Nieto, US Patent WO2013033018A2, 2013; I. Nieto, et al., Organometallics, 2011, 30, 6339-6342; D. C. Marelius, et al., Eur. J. Inorg. Chem., 2014, 2014, 676-689) have found application as ligands in metal catalysts for CO.sub.2 hydrogenation using chemical (H.sub.2) (J. F. Hull, et al., Nature Chem., 2012, 4, 383-388; S. Siek, et al., Organometallics, 2017, 36, 1091-1106; D. L. Gerlach, et al., Inorg. Chim. Acta, 2017, 466, 442-450; Y. M. Badiei, et al., Inorg. Chem., 2013, 52, 12576-12586), electrochemical (L. Duan, et al., Inorg. Chem., 2016, 55, 4582-4594; G. F. Manbeck, J. T. Muckerman, D. J. Szalda, Y. Himeda and E. Fujita, The 5 Journal of Physical Chemistry B, 2015, DOI: 10.1021/jp511131x, 7457-7466; J. Agarwal, et al., Angew. Chem. Int. Ed., 2014, 53, 5152-5155), and photochemical methods (V. S. Thoi, et al., J. Am. Chem. Soc., 2013, 135, 14413-14424; V. S. Thoi et al., Chem. Commun., 2011, 47, 6578). However, thus far, no one has experimentally combined NHC and pyridinol derived rings on a pincer scaffold (A. A. Danopoulos, et al., Chem. Eur. J, 2009, 15, 5491-5502).

. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

I. Claim(s) 1, 2, 5, 6, 7 and 9 – or as stated below -  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0205554 to Hollis, et al.

Citation to the reference is for the convenience of the reader, assumed to be of skill in the art. The rejection should be understood as being over the entire reference, and not just those portions called out in the rejection. 

With respect to Claim 1, Hollis teaches:

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale

(Hollis 2: [0020]). 
R1 in Claim 1 corresponds to Rx, and can be alkyl or aryl. 
R2 in Claim 1 corresponds to R, and can be alkyl or aryl. 
3 in Claim 1 corresponds to R2 and R5, and can be hydrogen, alkyl or aryl groups that may contain heteroatoms, including silicon.
R4 in Claim 1 corresponds to R3 and R4, and can be hydrogen, alkyl or aryl groups that may contain heteroatoms, including silicon.
M in Claim 1 corresponds to M, and can be metals and metalloids. Nickel is taught. (Hollis “Claim 5”). Ruthenium, iron, cobalt, and iridium are also taught. (Hollis “Claim 6”).  
L in Claim 1 corresponds to Ln, and can be a ligand. Hollis teaches the ligand Ln can be at least halogens. (Hollis 4: [0038] et seq.). 
As to Claim 2, the discussion of Claim 1 is relied on. 
As to Claim 4, aryl bridging is taught and interpreted as addressing this broad, product-by-process language. (Hollis 6: [0051]). 
As to Claim 5, hydrogen is taught. (Hollis 2: [0020]).
As to Claim 6, the discussion of Claim 1 is relied on. 
As to Claim 7, chlorine is taught. (Hollis 2: [0025], 3: [0029], 4: [0038] et seq.). Bromine is taught. (Hollis 3: [0027]).
As to Claim 9, bromine counterions are taught. See e.g. (Hollis 10: [0077] et seq. – “Scheme 11,” “Scheme 12,”), etc. 

II. Claim 1-9 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0205554 to Hollis, et al.

	The discussion accompanying “Rejection I” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. 
	As to Claim 3, Hollis teaches alkyl groups that can contain heteroatoms, i.e. atoms different from the carbon and hydrogen in the alkyl group. It is submitted that this suggests oxygen / alkoxyl groups to the organic chemist, and/or is obvious to try in view of a finite number of identified, predictable solutions (i.e. the periodic table). 
As to Claim 8, the compounds are reasonably suggested in view of the teachings of Hollis and its reference to a well-developed body of literature. (Hollis 2: [0022], 11: [0083] et seq.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571)272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736